NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-35350

                Plaintiff-Appellee,             D.C. Nos.
                                                2:06-cr-00425-MJP-15
 v.                                             2:06-cr-00425-MJP

JAIME EFRAIN SANCHEZ-RAMIREZ,
                                                MEMORANDUM*
                Defendant-Appellant.

                  Appeal from the United States District Court
                    for the Western District of Washington
               Marsha J. Pechman, Senior District Judge, Presiding

                             Submitted May 7, 2021**
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,***
District Judge.

      Jaime Sanchez-Ramirez appeals from the district court’s April 1, 2020 order

denying his August 8, 2019 Petition for a Writ of Error Coram Nobis Pursuant to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
the All Writs Act, 28 U.S.C. § 1651(a) (“Petition”), which sought relief from a

2007 conviction of one count of Use of a Communication Facility to Facilitate a

Drug Offense, in violation of 21 U.S.C. § 843(b). We have jurisdiction pursuant to

28 U.S.C. § 1291, and we review the denial of the Petition de novo. See United

States v. Kroytor, 977 F.3d 957, 961 (9th Cir. 2020).

      The Government concedes that the first and third requirements for coram

nobis relief are satisfied in this case. See id. (listing requirements). As to the

second requirement, the district court did not err when it concluded that there was

no sound reason for Sanchez-Ramirez’s failure to challenge his conviction earlier.

The Petition did not rely on newly discovered evidence, and the case that the

Petition was primarily based upon — Abuelhawa v. United States, 556 U.S. 816

(2009) — was not recently decided. See Kroytor, 977 F.3d at 961–63 (discussing

justification of delay). Further, Sanchez-Ramirez has not shown that his decision

to pursue immigration relief before attempting a collateral attack on his conviction

was based on the advice of his immigration counsel. Cf. United States v. Kwan,

407 F.3d 1005, 1013–14 (9th Cir. 2005), abrogated on other grounds by Padilla v.

Kentucky, 559 U.S. 356 (2010).

      As to the fourth requirement, the district court did not err when it concluded

that Sanchez-Ramirez failed to establish a fundamental error in his conviction.

The record does not support Sanchez-Ramirez’s assertions that: he believed he was


                                           2
pleading guilty to a misdemeanor which would not have immigration

consequences; and the plea agreement was not translated for him. Thus, the

district court did not err when it rejected Sanchez-Ramirez’s arguments that his

guilty plea was involuntary and that his defense counsel in the underlying case

rendered unconstitutionally ineffective assistance. Further, the district court did

not err in rejecting Sanchez-Ramirez’s argument based on Abuelhawa, because

that case is factually distinguishable from Sanchez-Ramirez’s underlying case.

Finally, we reject Sanchez-Ramirez’s argument based on United States v. Martin,

599 F.2d 880 (9th Cir. 1979), because he could have raised that argument if he

filed a timely 28 U.S.C. § 2255 motion. Cf. Matus-Leva v. United States, 287 F.3d

758, 761 (9th Cir. 2002).

      The district court therefore did not err when it ruled that Sanchez-Ramirez

failed to establish an entitlement to coram nobis relief.

AFFIRMED.




                                          3